Citation Nr: 0320983	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On December 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to provide a list 
of the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated him for 
right knee problems or injuries since 
January 1963 to the present, including 
his treatment for the right knee injury 
he reports he sustained in high school.  
Provide the appellant with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified.

2.  When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide the appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

3.  Ask the appellant to provide 
information as to the dates of any 
treatment for his right knee disorder at 
any VA medical facility.  All identified 
treatment records from any reported VA 
medical facility not already contained 
within the claims file should be obtained 
and associated with the file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility specifically indicating 
that these records could not be obtained.

4.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: 

The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
right knee disorder.  If no such disorder 
is currently found, the examiner should 
so indicate.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
test and studies deemed necessary, 
including x-rays, should be conducted in 
order to render the diagnoses of the 
claimed right knee disorder.  The 
examiner should review all of the 
veteran's medical records and history, 
including any pre-service medical records 
available, the veteran's service medical 
records, the records from the 
Metropolitan Life Insurance dated 1974, 
1980 and 1982, the December 1982 
statement from H. Alexander, M.D., and 
the December 1999 statement from M. 
Mathews, M.D.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed right knee disorder 
existed prior to the veteran's entrance 
into the service, given the medical 
evidence of record and the reported 
history of a football injury sustained 
while in high school.  Additionally, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the claimed pre-service right knee 
disorder was permanently 
aggravated/increased in disability during 
the veteran's active service, and whether 
such increase was due to the natural 
progress of the disease.  Furthermore, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the claimed right knee disorder 
was first manifested or incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed right knee disorder is 
related to any post-service events, 
including the 1973 knee arthrotomy, 
meniscectomy and knee repair; the 1980 
right knee job injury; and/or the 1982 
right knee hunting injury.  If the 
etiology of the veteran's current right 
knee disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
right knee disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





